DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to Invention group A, non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Bussey on 3/16/2021.

The application has been amended as follows: 

IN THE CLAIMS:


a processing device;
a memory device on which instructions are stored that are executable by the processing device to:
receive sensor data representing a response of an electromagnetic field to an electrical current applied to a subterranean formation of a well site that includes one or more propped fractures in which a mixture is positioned, the mixture including proppant and an electrically conductive solution formed from encapsulated salt;
determine a position of the electrically conductive solution in the subterranean formation based on the sensor dat[[e]]a;
determine geometry and position of one or more propped fractures in the subterranean formation based on the position of the electrically conductive solution; and
a pumping system configured to encapsulate 

13. (Currently Amended) A method comprising:
determining information about an electromagnetic field transmitted from a well that includes a wellbore formed through a subterranean formation and one or more hydraulically induced fractures in which fluid, proppant, and an electrically conductive solution formed from encapsulated salt are positioned to form a propped fracture proximate to another wellbore;

determining a position of the electrically conductive solution in the well based on the sensor data;
determining geometry and position of one or more propped fractures in the subterranean formation based on the position of the electrically conductive solution; 
causing a pumping system to inject the encapsulated salt into the wellbore with the proppant as part of a treatment fluid for forming the propped fracture, further comprising one of:
(a) causing the pumping system to encapsulate the salt on-the fly at a well site with a non-permeable coating to produce the encapsulated salt,





(b) causing the pumping system to combine the encapsulated salt with the proppant to be added to the treatment fluid[[.]]; and
wherein encapsulating the salt further comprises:
causing the pumping system to melt an oleophilic material to a non-solid state;
causing the pumping system to coat salt particles with melted oleophilic material by passing the salt particles through the melted oleophilic material; and
causing the pumping system to cool the salt particles such that the melted oleopilic material solidifies.

Allowable Subject Matter
Claims 11-13 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN A MACDONALD/Examiner, Art Unit 3674